     Case: 4:20-cv-01927-HEA Doc. #: 3 Filed: 01/21/21 Page: 1 of 2 PageID #: 6




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

    JOSEPH MICHAEL DEVON ENGEL,                       )
                                                      )
                  Plaintiff,                          )
                                                      )
           v.                                         )           No. 4:20-cv-1927-HEA
                                                      )
    INSTAGRAM,                                        )
                                                      )
                  Defendant.                          )

                           OPINION, MEMORANDUM AND ORDER

        This matter is before the Court upon the request of plaintiff Joseph Michael Devon Engel,

prison registration number 1069055, for leave to commence this civil action without prepayment

of the filing fee.1 Plaintiff’s request will be denied, and this case will be dismissed without

prejudice to the filing of a fully-paid complaint.

        Plaintiff is a prisoner who, while incarcerated, has filed at least three civil actions that were

dismissed on the grounds that they were frivolous, malicious, or failed to state a claim upon which

relief may be granted.2 The Prison Litigation Reform Act of 1996 provides, in relevant part:

        In no event shall a prisoner bring a civil action ... under this section if the prisoner
        has, on three or more prior occasions, while incarcerated or detained in any facility,
        brought an action ... in a court of the United States that was dismissed on the
        grounds that it is frivolous, malicious, or fails to state a claim upon which relief

1
 In the body of the complaint, plaintiff states he seeks leave to proceed in forma pauperis. He also provided
a copy of his inmate account statement.
2
 On September 9, 2020, plaintiff began filing civil actions in forma pauperis in this Court. As of December
21, 2020, at least three were dismissed for one of the reasons enumerated in 28 U.S.C. § 1915(e)(2). See
Engel v. Governor of Missouri, et al., No. 1:20-cv-217 HEA (E.D. Mo. Dec. 15, 2020); Engel v. United
States of America, et al., No. 4:20-cv-1742 MTS (E.D. Mo. Dec. 18, 2020); Engel v. Missouri Courts, et
al., No. 4:20-cv-1258 SPM (E.D. Mo. Dec. 21, 2020). To date, plaintiff has initiated over 130 civil actions
in this Court. The complaints that have been reviewed pursuant to 28 U.S.C. § 1915(e) have been dismissed
for one of the reasons enumerated therein, and/or because plaintiff failed to comply with court orders. In
Engel v. Missouri Courts, et al., No. 4:20-cv-1258-SPM (E.D. Mo. Dec. 21, 2020), the Court cautioned
plaintiff to avoid the practice of repeatedly filing frivolous and malicious complaints.
   Case: 4:20-cv-01927-HEA Doc. #: 3 Filed: 01/21/21 Page: 2 of 2 PageID #: 7




          may be granted, unless the prisoner is under imminent danger of serious physical
          injury.

28 U.S.C. § 1915(g). “A prior dismissal on a statutorily enumerated ground counts as a strike even

if the dismissal is the subject of an appeal.” Coleman v. Tollefson, 575 U.S. 532, 135 S. Ct. 1759,

1763 (2015). Therefore, plaintiff may proceed in forma pauperis in this action only if he “is under

imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

          In the complaint, plaintiff avers he is a sovereign citizen of Alaska. In setting forth his

statement of claim, he alleges “someone” “posted pics and m[e]ssages that was not me someone

hacked my account no help nothing.” As relief, he seeks “100 Trillion Dollars 1,500 stocks in

Instagram, Facebook Tictoc, SnapChat.”

          Because plaintiff’s allegations do not establish that he is under imminent danger of serious

physical injury, he may not proceed in forma pauperis in this action. The Court will therefore deny

his request for leave to proceed in forma pauperis, and will dismiss this case without prejudice to

the filing of a fully-paid complaint.

          Accordingly,

          IT IS HEREBY ORDERED that plaintiff may not proceed in forma pauperis in this

action.

          IT IS FURTHER ORDERED that this case is DISMISSED without prejudice to the

filing of a fully-paid complaint. A separate order of dismissal will be entered herewith.

          Dated this 21st day of January, 2021.



                                                      HENRY EDWARD AUTREY
                                                    UNITED STATES DISTRICT JUDGE




                                                   2
